Filed 4/30/14 Cal-Murphy v. Hines Interests Ltd. Partnership


                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


CAL-MURPHY, LLC ET AL.,
         Plaintiffs and Appellants,
                                                                     A137959
v.
HINES INTERESTS LIMITED
PARTNERSHIP ET AL.,                                                  (San Francisco County
                                                                     Super. Ct. No. CGC-08-473750)
         Defendants and Respondents.



         Cal-Murphy, LLC, Najeeb Shihadeh, Mary Christina Shihadeh, and George D.
Omran appeal from amended judgments entered against them in this dispute arising out
of a commercial lease.
                          I. PROCEDURAL HISTORY AND DISCUSSION
         Appellants’ opening brief adopts by reference the arguments they made in their
amended opening brief in consolidated appeal numbers A136198 and A136854 and in
their opening brief in appeal number A137609. Furthermore, the amended judgments
from which the instant appeal arises have been superseded by “corrected and second
amended” judgments, which are the subject of appeal number A139772.



                                                             1
      Because the arguments raised in this proceeding will be addressed in other
pending appeals, and because the amended judgments that are the subject of this appeal
have been superseded by “corrected and second amended” judgments, we will dismiss
this appeal as moot.
                                  II. DISPOSITION
      The appeal is dismissed.




                                               NEEDHAM, J.



We concur.




SIMONS, Acting P.J.




BRUINIERS, J.




                                           2